ON REHEARING.
The department opinion in this case may be found in 133 Wash. 194,233 P. 628. Originally there was involved in this action all of the wheat raised, to wit, both the tenant's two-thirds and the landlord's one-third. Judgment was entered affecting the tenant's two-thirds, but reserving a determination as to the landlord's one-third. That judgment was not appealed from. The judgment here involved is that affecting the landlord's one-third. The last paragraph of the opinion might be construed to be broad enough to include both the tenant's and the landlord's wheat. It should be limited to the latter only. Otherwise, the opinion of the Department is sustained. Appellant will recover costs in this court.